Citation Nr: 1414463	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-38 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from May 15, 2008 to August 15, 2013 and as 50 percent disabling from August 16, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran was afforded a hearing on November 2013 before the undersigned Veteran Law Judge (VLJ).  A transcript of this proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim for an initial increased rating for his PTSD.  

By way of history, the Veteran submitted a claim for service connection for PTSD which was received by the VA on May 15, 2008.  Following the RO's receipt of this claim, the Veteran was provided a VA examination in July 2008.  On the basis of this examination and an August 2008 Boston Vet Center report, the RO granted service connection in a November 2008 rating decision and awarded the Veteran a 30 percent rating for his PTSD from May 15, 2008.  The Veteran appealed the assigned rating in a March 2009 notice of disagreement (NOD).  He asserted a higher rating was warranted and requested VA obtain records from the Boston Vet Center.  He then perfected his claim to the Board in an October 2009 substantive appeal (i.e. Form 9).  The RO responded by providing the Veteran with another VA examination in August 16, 2013.  In this examination, the VA examiner referenced records of VA treatment.  Specifically, he stated, "[a]pproximately 2002/3 to present: Vet Center in Boston and started this year [2013] at Lowell Clinic, psychiatrist.  Mental health services in VA system, see medical progress note e.g., 6/2013 Freund.  Sleep behavior and mood and temper more of a difficulty since 2008." (Emphasis added).  Using the date of this examination as a basis, the RO updated the Veteran's PTSD to a 50 percent rating from August 16, 2013.  See September 2013 rating action.  

Subsequently, the Veteran appeared before the undersigned in November 2013 for a VA hearing.  At the hearing, the Veteran presented lay statements from his daughter and wife describing the state of his PTSD and a November 2013 report from the Boston Vet Center.  He also testified that his PTSD symptoms have gotten worse and described issues with anger at patriotic events and his own observation that he has found it more difficult to finish tasks.  As far as treatment for his PTSD, the Veteran stated that he has gone, and continues to go, to the Boston Vet Center anywhere between twice a month to twice a week.  

The Board first turns to the VA records from the Lowell clinic mentioned at the August 16, 2013 VA examination.  In this regard, the Board acknowledges that, in the September 2013 supplemental statement of the case, the RO noted that it had reviewed the Veteran's VA electronic records from the Boston Healthcare System dated from July 30, 2008 to August 16, 2013.  Significantly, however, these records have not been associated with the Veteran's physical claims folder or his electronic VA file.  VA has constructive knowledge of documents generated by VA medical facilities even if the said records are not physically part of the claims file.  38 C.F.R. § 3.159(c)(2) (2013).  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, the Board finds that before adjudication of the underlying claim can be continued VA must attempt to obtain these outstanding VA records and to associate them with either the Veteran's physical claims folder or his electronic VA file.

With regard to the Boston Vet Center records referenced both in the Veteran's March 2009 NOD and at the November 2013 hearing, the Board acknowledges that the Veteran has previously given authorization to the VA to obtain these records in a January 2008 "consent to release form 21-4142."  While the Board further recognizes that this consent to release has since expired, the expired authorization does provide evidence that VA had access to Boston Vet Center contact information.  VA has the duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of identified private treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  As these additional records are not contained in either the Veteran's physical claims folder or his electronic VA file, an attempt to obtain them and to associate them with either his physical claims folder or his electronic VA file should be made on remand.  

The Board finally turns to the issue of the Veteran's testimony at the November 2013 hearing that his condition has worsened since his last examination.  The Board notes that the Veteran's last VA examination was in August 2013.  The Board acknowledges the holding in Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) wherein the United States Court of Appeals for Veteran's Claims (Court) held that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity.  While recognizing that this examination was relatively recent, the Board also considers the Veteran's testimony and November 2013 Boston Vet Center report which indicates that the Veteran's condition has worsened.  Therefore, the Board finds that a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD.  The Board is particularly interested in records of psychiatric treatment that the Veteran has recently received at the Boston Vet Center and the VA Lowell Outpatient Clinic.  

The RO/AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with either his physical claims folder or his electronic VA file.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Then, schedule the Veteran for a VA examination to determine the nature and severity of his PTSD and the effect of this disability on his employability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.  The examiner should disassociate any symptoms unrelated to the Veteran's service-connected PTSD.

A complete rationale for all opinions should be provided.

3.  Ensure that the examination report complies with this Remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from May 15, 2008 to August 15, 2013; and as 50 percent disabling from August 16, 2013.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




